Citation Nr: 0016114	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  94-17 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for postgastrectomy 
syndrome, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for a ventral hernia, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1961 to 
December 1963.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania, which denied the 
veteran's claim seeking entitlement to an increased rating 
for postgastrectomy syndrome with recurrent ventral hernia 
from 20 percent disabling.  During the course of the appeal, 
in November 1994, the RO&IC separated out the veteran's two 
disabilities, and granted a separate 20 percent evaluation 
for a ventral hernia.  Hence, the two issues in appellate 
status are an increased rating for postgastrectomy syndrome 
from 20 percent disabling, and an increased rating for a 
ventral hernia for 20 percent disabling.  


REMAND

In response to a letter from the Board, the veteran confirmed 
in May 2000 that he wanted a hearing before a member of the 
Board at the regional office.  

Hence, this case is REMANDED to the RO for the following 
action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
appellant and any witnesses before a 
member of the Board traveling to the RO 
for the purpose of conducting such 
hearings.  The RO should assure that all 
procedures applicable to contested 
claims, as outlined in 38 U.S.C.A. 
§ 7105A, are followed.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



